'O'Brien, J.
This action is brought to recover penalties to the amount of $7,000 from the defendant for alleged violations of the provisions of chapter 616 of the Laws of 1887, as amended by chapter 189 of the Laws of 1888. These acts seek to regulate the heating of steam passenger-cars, etc., and declare it unlawful for any steam railroad doing business in this state to heat its passenger-cars by any stove or furnace kept inside the car, or suspended therefrom. The acts contained a provision that they shall not apply to railroads less than 50 miles in length. It is conceded that the defendant has not complied with the provisions of the act. To the complaint the defendant demurs upon the ground that it did not state facts sufficient to constitute a. *946cause of action. In support of the demurrer it is claimed that the act in question was not intended to apply to cars on railroad lines such as the defendant company, whose line is partly within, but principally without, the state of Hew York. A portion of the defendant’s road within the state of Hew York is but 26 miles in length, and it is therefore claimed that it comes within the exemption provided by the act as applicable to roads less than 50 miles in length. In an inquiry as to the purpose, character, and intent of the legislature, the court will take notice of such facts judicially as are matters of public notoriety, and recur, when necessary for the purpose of determining the scope of such intent, to the history of the evil conditions the statutes were intended to remedy. Short railroads in the state are merely local conveniences. The car stove in connection with a sleeping-car on long trains of passenger coaches running over a trunk or through system of passenger transportation was undoubtedly the evil which the legislature intended to remedy. It being a police regulation, which the legislature had the right to enact, and the same not conflicting with any federal or state restrictions upon the legislative power in this regard, I am of opinion that the act is valid, and that it applies to the defendant road, which is more than 50 miles in length, although having but 26 miles thereof within this state. This seems to me to be the fair, natural; and reasonable construction to be given to the acts. Plaintiff is therefore entitled to judgment upon the demurrer, with costs, with leave to the defendant to answer over.